Citation Nr: 0009063	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  97-33 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for jungle rot of the 
feet.

2.  Entitlement to service connection for residuals of a 
right wrist burn.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for bilateral pes 
planus.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 1997 rating 
decision by the Buffalo, New York RO, which, in pertinent 
part, denied entitlement to service connection for jungle rot 
of the feet, residuals of a right wrist burn, a right knee 
disability and bilateral pes planus.  This matter also comes 
before the Board on appeal from a March 1999 rating decision 
by the Buffalo, New York RO, which denied entitlement to 
service connection for PTSD.


FINDINGS OF FACT

1.  The claims for entitlement to service connection for 
jungle rot of the feet and a right knee disability are not 
accompanied by any medical evidence to support those 
allegations.

2.  The claims for entitlement to service connection for 
jungle rot of the feet and a right knee disability are not 
plausible.

3.  The veteran's residuals of a right wrist burn had their 
onset during active military service.

4.  The veteran's bilateral pes planus first manifest itself 
prior to his military service.

5.  A pathological increase in the veteran's pre-existing pes 
planus during military service has not been objectively 
demonstrated.

6.  A VA examiner has diagnosed the veteran to have PTSD 
related to his military service.


CONCLUSIONS OF LAW

1.  The claims for entitlement to service connection for 
jungle rot of the feet and a right knee disability are not 
well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2.  With doubt resolved in favor of the veteran, residuals of 
a right wrist burn were incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

3.  The veteran's pre-existing bilateral pes planus was not 
aggravated in service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 
1991); 38 C.F.R. § 3.306 (1999).

4.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

An October 1968 induction examination report notes that the 
veteran had mild pes planus that was not considered to be 
disqualifying.  No complaints or findings related to a skin 
disorder of the feet, a right wrist burn, a right knee 
disability, or PTSD were noted.  The veteran was found to be 
physically and mentally qualified for service.

The veteran was seen on several occasions during active 
service for various complaints.  A February 1969 service 
medical record notes that the veteran was seen with 
complaints of knee pain and discomfort for the past week.  It 
was noted that the veteran possibly twisted the knee while 
playing basketball.  The treatment record does not indicate 
which knee was injured; no clinical findings were reported.  
Service medical records note that the veteran was seen in May 
1970; he reported striking his right knee the night before.  
A small laceration and swelling were noted over the tibia.  
X-rays were negative for a fracture.  Available medical 
records for the veteran's period of active military service 
contain no complaints or findings of pes planus, a skin 
disorder of the feet, a right wrist burn, or PTSD.

An October 1970 separation examination report notes no 
complaints or findings related to pes planus, a skin disorder 
of the feet, a right wrist burn, a right knee disability, or 
PTSD.  The veteran was found to be physically and mentally 
qualified for separation.

A December 1970 VA examination report notes the veteran's 
complaints of occasional right knee pain.  The veteran 
reported that he had sustained a right knee injury during 
service when he fell into a ditch.  Examination revealed a 
normal right knee.  In addition, the examining physician 
noted a superficial scar on the dorsum and medial aspect of 
the right wrist "due to [a] burn in Vietnam."  The scar was 
noted to be healed, nontender and nondisabling.  No 
complaints or findings related to jungle rot of the feet, 
bilateral pes planus, or PTSD were noted.

VA outpatient treatment reports dated in 1982 note that the 
veteran was seen on several occasions with complaints of pain 
in both feet since January 1982.  The veteran stated that he 
thought the pain was due to "ill fitting" winter boots.  
Assessment included bilateral pes planus.

In 1996, the veteran filed claims for service connection for 
jungle rot of the feet, residuals of a right wrist burn, a 
right knee disability and bilateral pes planus.  In support 
of his claim, he submitted private treatment records dated 
from 1995 to 1996.  These treatment records note that the 
veteran was seen on several occasions for various 
disabilities.  Specifically, treatment records from Gina 
Martin, M.D., note the veteran's complaints of stiffness and 
swelling in his joints, including his right knee.  Diagnosis 
was rheumatoid arthritis.  A December 1995 letter from Robert 
Rudewicz, D.P.M., notes that the veteran was seen with 
complaints of bilateral foot pain.  The veteran indicated 
that his discomfort had been present for about two years and 
was increasing in intensity.  Examination revealed severe pes 
planus.  In a January 1996 orthopedic consultation, Brian 
McGrath, M.D., noted that the veteran "has had longstanding 
deformities of his feet that have become very symptomatic 
over the last several months."  Findings included marked pes 
planus bilaterally with swelling of the left foot.  A 
February 1996 periodic health assessment from Dr. Martin 
notes the veteran's history of bilateral pes planus.  An 
April 1996 letter from Dr. Martin notes that the veteran was 
seen for a rheumatology consultation.  Dr. Martin noted the 
veteran's history of joint problems since 1986, when the 
veteran noticed pain in his feet.  Subsequently, the veteran 
developed swelling and stiffness in other joints, including 
the right knee.  Examination revealed pes planus.  Assessment 
included active rheumatoid arthritis.  An April 1996 letter 
from Vinay Reddy, M.D., notes that the veteran was seen for a 
rheumatology consultation.  The veteran complained of painful 
feet.  Examination of the feet revealed pes planus 
deformities.

In addition, VA treatment records dated in 1997 note that the 
veteran was seen on several occasions with complaints of 
joint pain, to include right knee pain.  Diagnosis included 
rheumatoid arthritis.

In 1998, the veteran filed a claim for service connection for 
PTSD.

VA Medical Center records note that the veteran was admitted 
in January 1998 and from March 1998 to April 1998 for chronic 
and severe PTSD.  The veteran complained of flashbacks 
related to his service in Vietnam, including such events as 
the death and subsequent mutilation of a Vietnamese woman and 
serving as a gunner on a deuce-and-a-half, when the driver 
ran over and killed a Vietnamese man.

In a statement received by the RO in May 1998, the veteran 
described stressful events from his service, including: 
guarding supply depots, base camps, convoys and hamlets while 
serving with the 36th Engineer Battalion in the Mekong Delta; 
witnessing two dead Vietcong being removed from the wire 
outside the Long Binh, Binh Hoa area; numerous mortar and 
rocket attacks on his base camp; serving as Private Raou 
Ruiz's shotgun guard when he ran over and killed a Vietnamese 
man; and injuries and death caused by an explosion at the 
ammunition dump at his base camp.

During a June 1998 VA examination, the veteran described 
stressful events from his service, including: the death and 
subsequent mutilation of a Vietnamese woman; serving as a 
gunner on a deuce-and-a-half, when the driver ran over a 
Vietnamese man; and seeing a lot of death and destruction 
when he was sent out with the 9th infantry, MAC-V.  Diagnosis 
was chronic and severe PTSD.

Other evidence of record includes lay statements from the 
veteran's friends, which note the veteran's problems 
following his return from Vietnam, including the pain caused 
by rheumatoid arthritis and his memories of Vietnam.

Analysis

Jungle Rot of the Feet

The veteran contends that the RO erred by failing to grant 
service connection for jungle rot of the feet.

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
As explained below, the Board finds that the appellant's 
claim for service connection for jungle rot of the feet is 
not well grounded.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy, 
supra.  To be well grounded, a claim must be accompanied by 
supportive evidence, and such evidence must justify a belief 
by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet. App. 359 (1995).  In Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992), the United States Court of Appeals for 
Veterans Claims (Court) noted that, "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability . . 
. In the absence of proof of a present disability there can 
be no valid claim."

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).

In the case at hand, service medical records (including an 
October 1970 separation examination report) are negative for 
complaints or findings of jungle rot of the feet.  In 
addition, the veteran has not presented any evidence of a 
current diagnosis of jungle rot of the feet.  Without 
competent evidence showing that the veteran presently 
experiences disability, his claim may not be considered well 
grounded and therefore must be denied.  Brammer, supra.

Right Knee Disability

The veteran contends that that the RO erred by failing to 
grant service connection for a right knee disability.

Again, the threshold question to be answered is whether the 
veteran has presented a well-grounded claim.  38 U.S.C.A. § 
5107 (West 1991).  As explained below, the Board finds that 
the appellant's claim for service connection for a right 
wrist disability is not well grounded.

The veteran's service medical records note that the veteran 
was treated for a right knee disability in May 1970; 
separation examination in October 1970 revealed no complaints 
or findings of a right knee disability.  Furthermore, VA 
examination in December 1970 revealed a normal right knee.  
The 1996 medical assessment, rheumatoid arthritis, has never 
been linked to the veteran's military service.  No competent 
medical evidence has been presented which tends to prove that 
the veteran has a right knee disability that is related to 
service.  Moreover, while the requirement that there be a 
nexus between a current disability and service may be 
satisfied by a presumption that rheumatoid arthritis 
manifested itself to a compensable degree within a year of 
service, evidence tending to show that this has been the case 
has not been submitted.  Caluza, supra.

The veteran contends that he has a right knee disability 
related to service.  However, lay assertions of medical 
diagnosis or causation do not constitute competent evidence 
sufficient to render a claim well grounded.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  No competent medical evidence 
has been presented which tends to prove that the veteran has 
a right knee disability that is related to service.  
Therefore, the Board finds that a well-grounded claim of 
service connection has not been presented.  Grottveit supra; 
Grivois, supra; Caluza, supra.

Residuals of a Right Wrist Burn

The veteran contends that that the RO erred by failing to 
grant service connection for residuals of a right wrist burn.

Again, the threshold question to be answered is whether the 
veteran has presented a well-grounded claim.  38 U.S.C.A. § 
5107 (West 1991).  As explained below, the Board finds that 
the appellant's claim for service connection for residuals of 
a right wrist burn is well grounded.  That is, we find that 
he has presented a claim that is plausible.  We are also 
satisfied that all relevant facts have been properly 
developed and that no further assistance is required to 
comply with the duty to assist under 38 U.S.C.A. § 5107(a).

Under applicable criteria, service connection will be granted 
for a disability resulting from disease or injury incurred in 
or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

The veteran's service medical records are negative for 
complaints or findings related to a right wrist burn.  A VA 
examination report dated just two months after the veteran's 
discharge from service (December 1970) notes the presence of 
a superficial right wrist scar.  The veteran indicated to the 
examiner that the scar was "due to [a] burn in Vietnam."

The veteran's statements during the December 1970 VA 
examination are accepted as credible, given the short period 
of time between the veteran's discharge and the diagnosis of 
a right wrist scar, and the absence of any evidence tending 
to rebut the veteran's statements.  Moreover, a scar would be 
the type of disability noticeable by lay persons.  In short, 
the absence of any reference to residuals of a right wrist 
burn in the service medical records is balanced out by the 
evidence supporting the veteran's claim.  It is noted that no 
scar of the right wrist was noted on entry into service 
although several other scars were in fact noted and, while, 
no such scarring was noted on separation examination, the 
adequacy of the examination is somewhat suspect as it also 
failed to show those scars which had been present prior to 
service.  Accordingly, the Board finds that the evidence is 
in at least a state of equipoise as to whether the scar of 
the veteran's right wrist was sustained as a result of a burn 
in service.  Giving the veteran the benefit of the doubt, 
service connection for residuals of a right wrist burn is 
warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Bilateral Pes Planus

The veteran contends that the RO erred by failing to grant 
service connection for bilateral pes planus.  Under 
applicable criteria, service connection will be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  Veterans are 
presumed to be in sound medical condition at the time of 
entry into service except for defects actually noted when 
examined for entry into service.  This presumption of 
soundness can be rebutted by evidence that clearly and 
unmistakably shows the existence of a disability prior to 
service.  38 U.S.C.A. § 1111.  If a disability is found to 
exist prior to service, the question becomes one of 
aggravation.

The evidence presented shows that pes planus was noted at the 
time of examination for entry into service and therefore 
obviously pre-existed the veteran's military service.  Thus, 
the issue is one of aggravation.  To establish aggravation, 
the evidence must show that the disability increased in 
severity during service.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles that may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306. 

In the case at hand, at the time of the veteran's entrance 
into service, a diagnosis of mild pes planus, not considered 
disqualifying, was noted.  The veteran's service medical 
records are completely silent regarding complaints of or 
treatment for flat feet.  Therefore, no service medical 
record tends to prove a worsening of disability during 
service.

In addition, although VA outpatient treatment reports dated 
in 1982 note a diagnosis of bilateral pes planus, neither 
those reports nor any other post-service record tends to 
prove a worsening of disability during service.  Although the 
veteran is competent to describe symptoms, his statements do 
not constitute competent medical evidence to establish that 
his pre-existing flat feet worsened in severity during 
service.  Espiritu, supra; Grottveit, supra.  To the 
contrary, on the basis of all the evidence of record 
pertaining to the manifestations of flat feet prior to, 
during, and subsequent to service, the Board finds that the 
evidence demonstrates that this disability did not undergo an 
increase in severity during service.  Accordingly, the 
preponderance of the evidence is against the claim of service 
connection for pes planus.

PTSD

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim. 
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, whether the 
appellant has presented evidence that the claim is plausible.

In order for a claim for service connection for PTSD to be 
well grounded, the appellant must submit medical evidence of 
a current disability, lay evidence (presumed to be credible 
at this stage of the claim) of an in-service stressor, and 
medical evidence of a nexus between service and the current 
PTSD disability.  Cohen v. Brown, 10 Vet. App. 128 (1997).

In the case at hand, the evidence includes an June 1998 VA 
examination report, which reflects a diagnosis of PTSD 
related to the veteran's military service.  The stressful 
events the veteran has described from his service, as noted 
in a May 1998 statement and in a June 1998 VA examination 
report include: guarding supply depots, base camps, convoys 
and hamlets while serving with the 36th Engineer Battalion in 
the Mekong Delta; witnessing two dead Vietcong being removed 
from the wire outside the Long Binh, Bin Hoa area; numerous 
mortar and rocket attacks on his base camp; serving as 
Private Raou Ruiz's shotgun guard when he ran over and killed 
a Vietnamese man; injuries and death caused by an explosion 
at the ammunition dump at his base camp; the death and 
subsequent mutilation of a Vietnamese woman; and seeing a lot 
of death and destruction when he was sent out with the 9th 
infantry, MAC-V.

Because there is medical evidence of the claimed disability, 
evidence of in-service stressors (i.e., the veteran's 
accounts, which are presumed credible at this stage), and 
medical evidence of a nexus between the veteran's service and 
PTSD, the veteran has submitted a well-grounded claim of 
service connection for PTSD.


ORDER

The claim for entitlement to service connection for jungle 
rot of the feet is denied.

The claim for entitlement to service connection for a right 
knee disability is denied.

The claim for entitlement to service connection for residuals 
of a right wrist burn is granted.

The claim for entitlement to service connection for bilateral 
pes planus is denied.

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

As noted above, the veteran has described stressful events 
from his service, to include: guarding supply depots, base 
camps, convoys and hamlets while serving with the 36th 
Engineer Battalion in the Mekong Delta; witnessing two dead 
Vietcong being removed from the wire outside the Long Binh, 
Bin Hoa area; numerous mortar and rocket attacks on his base 
camp; serving as Private Raou Ruiz's shotgun guard when he 
ran over and killed a Vietnamese man; injuries and death 
caused by an explosion at the ammunition dump at his base 
camp; the death and subsequent mutilation of a Vietnamese 
woman; and seeing a lot of death and destruction when he was 
sent out with the 9th infantry, MAC-V.  Service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a), credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

A review of the claims file reveals evidence that the veteran 
has been diagnosed as having PTSD.  Specifically, a June 1998 
VA examination report notes a diagnosis of PTSD.

The veteran's service personnel records show that he had 
approximately nine months of service in Vietnam. His 
occupational specialty was noted to be a generator operator.  
As noted above, the evidence on file shows that the veteran 
has made various allegations of service stressors.

The Board notes that the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), formerly the U.S. Army 
and Joint Services Environmental Support Group (ESG), has not 
been contacted to research the veteran's alleged service 
stressors.  The Board finds that an attempt should be made in 
this regard.  See Zarycki v. Brown, 6 Vet. App. 91 (1993).

Moreover, the evidence of record indicates that the veteran 
was granted disability benefits from the Social Security 
Administration.  The Board notes that if an award of Social 
Security disability benefits has been granted, the Court has 
made it clear that Social Security records are relevant to 
claims for disability compensation and that not only the 
decision of that agency but also the records considered in 
arriving at the decision must be obtained.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).

Under the circumstances described above, the veteran's case 
is REMANDED to the RO for the following actions:

1.  The RO should contact the Social 
Security Administration in order to 
obtain a copy of that agency's decision 
with respect to the appellant's claim for 
disability benefits, together with copies 
of all medical records considered in 
arriving at that decision.

2.  The RO should request a comprehensive 
statement from the veteran containing as 
much detail as possible regarding the 
who, what, where, and when as to each of 
the putative stressors which he alleges 
he was exposed to in service.  The 
veteran should provide specific details 
of the claimed stressors such as dates, 
places, detailed descriptions of events, 
and identifying information concerning 
any other individuals involved in the 
events including their full names, rank, 
units of assignment, or any other 
identifying detail.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events, and that he must 
be as specific as possible to facilitate 
a search for verifying information.

3.  The RO should then forward the 
information of record regarding the 
veteran's service (including copies of 
his service personnel records, a listing 
of alleged stressors, and any other 
records relevant to the PTSD claim) to 
the USASCRUR (formerly the ESG) and 
request that organization investigate and 
attempt to verify the alleged incidents.

4.  Thereafter, the RO should review the 
claim for service connection for PTSD.  
If the claim is denied, the veteran and 
his representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The appellant has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 



